DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 
Quayle Action

2.	This application is in condition for allowance except for the following formal matters: 
The claim objections outlined in the claim objection section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement

3.	The Information Disclosure Statements dated 06/09/2020 and 11/29/2021 are acknowledged by the Examiner. 

Claim Objections
4.	Claims 5, 12 and 19 are objected to because of the following informalities:  

Claim 5 line 6, claim 12 line 6, claim 19 line 6 disclose “the location” which should read “a location”. Appropriate correction is required.

Allowable Subject Matter

5.	Claims 1-4, 6-11, 13-18 and 20 are allowed.

6.	Claims 5, 12 and 19 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

7.	The following is an examiner’s statement of reasons for allowance: 

In claim 1,… creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 1.

In claim 8,… creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 8.

In claim 15,… create a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network, and create a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and a distributed ledger module configured to: cause to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record is Duan et al, US 2019/0149600 hereafter Duan. Duan [0003], [0021]-[0022] disclose a blockchain is a distributed system therefore before adding a transaction to a blockchain ledger, all peers need to reach a consensus status and the blockchain system includes common blockchain elements, such as a group of blockchain nodes which may be assigned peer blockchain nodes ‘peer nodes’ which participate in the blockchain transaction addition and validation/consensus process. Duan does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting (as disclosed in claims 1, 8 and 15). 

The second closest prior art of record is Christidis et al, US 2019/0182055 hereafter Christidis. Christidis [0045], [0072], [0075] discloses performing a consensus determination via a plurality of blockchain member nodes to accept or reject the 

The third closest prior art of record is Panday US 2021/0303552 hereafter Panday. Panday [0036], [0089] discloses if an institution wishes to join the permissioned blockchain, other institutional members may vote, or a board may decide whether to grant permission and consumers may initiate transactions to search for and access data meeting a specified set of criteria (e.g., within a threshold price range, from a specified .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Naqvi et al, US 2019/0334719 paragraph [0275] discloses each client device in the network may be associated with a particular segment of the blockchain, the segments of the blockchain being logical partitions based on geographical criteria.
9.	This application is in condition for allowance except for the following formal matters: 
The claim objections outlined in the claim objection section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner




/JENEE HOLLAND/Primary Examiner, Art Unit 2469